Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fiber optic extending from the tip section to a proximal portion of the medical device” (included in all claims) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 40 is objected to because of the following informalities:  term “tips section” in line 12 should be “tip section”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
All of independent claims 21, 32 and 40, recite that the “side-pointing viewing element…includes a fiber optic extending from the tip section to a proximal portion of the medical device”.  Although the term “viewing element” does not appear in the specification, it is clear that, due to its function of “viewing” (and having a “field of view”), such element is referring to the disclosed “camera” that makes up the two or more cameras positioned at the 
The disclosure does mention that a conventional endoscope usually includes “a video camera or a fiber optic lens” (see page 1, lines 19-20) but does not explicitly refer to a fiber optic or how it is arranged in the endoscope.  Since Applicant’s disclosure only describes the invention in terms of a “camera” (or image sensor), this confirms Applicant’s contemplation of one (i.e. camera) of the two known techniques for providing viewing.  The only actual mention of a “fiber optic” in the disclosure is in reference to the difference between how Applicant defines a discrete illuminator and a non-discrete illuminator (see page 9, lines 24-29).  Although Applicant defines a non-discrete illuminator as one that might have a fiber optic extending to a remote source (see page 9, lines 25-26), the invention is never described as including such non-discrete illuminator.  Therefore, the disclosure fails to explicitly or implicitly mention that the side pointing viewing element includes a fiber optic.  
Because of this lack of description, the specification further lacks support for the subject matter of claims 25, 26, 33, 34, all of which recite that the fiber optic transfers light to a camera in the handle or remote console.  No mention of a camera outside of the tip section at the distal end of the endoscope appears in the disclosure.  Concurrently, there is no support for one side-
Dependent claims inherit those defects.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 21, 25-26, 28-37 and 40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McKenna et al. (U.S. Pat. 5,547,455, hereinafter “McKenna”).
As to claim 21, McKenna discloses a medical device including a shaft (shaft 10, Figs.1,4,6) and a tip section (distal end 15, Figs.1,4,6), wherein the tip section comprises: 
a front-pointing viewing element (any image capturing means 55, Figs.8,9) positioned on a distal-facing surface (distal end wall 165, Figs.8,9; the remainder of the shaft 170 may be any of the ones shown in Figs.1,4 and 6, col.17, lines 59-64) of the tip section, the front-pointing viewing element having a first field of view (field of view 65, Fig.8); and 
a first side-pointing viewing element (since shaft 170 can be any of the ones shown in Figs.1,4,and 6, any of the image capturing means 55 in the row 55A (closest to the distal end face) would constitute a side pointing viewing element) positioned on a first side surface of the tip section (e.g. Figs.1,4,6), wherein the first side-pointing viewing element has a second field of view (dashed lines 65) and includes a fiber optic extending from the tip section to a proximal 
wherein the first field of view partially overlaps with the second field of view (McKenna contemplates through spacing of the imaging capturing means 55 and formation of the lens means 75, the field of view 65 for each image capture means 55 overlaps the fields of view 65 for its adjacent image capturing means 55, col.16, lines 18-24 and 48-54, col.9, lines 37-49; since the fields of view 65 of the side-pointing viewing elements (Figs.1,4,6) can range at least to (see Fig.4 for example) or to a point distally beyond the distal end surface (see Fig.6 for example), it follows that at least some of the first fields of view 65 (Figs.8,9) will partially overlap with the second fields of view 65 (Figs.4,6); this is consistent with McKenna’s desire to provide complete coverage of the region surrounding the distal end of the endoscope (col.16, lines 4-8, 39-47)).
As to claim 25, the fiber optic (fiber optic bundle mentioned above) is configured to receive light from an area of interest and transfer the light through the fiber optic to a camera located outside the tip section (col.15, lines 49-65).
As to claim 26, the camera located outside the tip section is located in a handle of the medical device or in a console associated with the medical device (CCD elements can be moved to the proximal end of the shaft, the proximal end constituting a handle).
As to claim 28, the tip section further comprises a second side-pointing viewing element (another image capture means 55, Figs.4,6) positioned on an opposite side of the tip section as the first side pointing viewing element (image capture means 55 that is 180 degrees opposite image capture means 55A, Figs.4,6); wherein the second side-pointing viewing element has a 
As to claim 29, the front-pointing viewing element and the first side-pointing viewing element are pointing at directions essentially perpendicular to one another (since “pointing” of the viewing element can be interpreted as a direction anywhere within the field of view, there will be some directions within the field of view of the front-pointing viewing element (Fig.8) that are essentially perpendicular to directions within the field of view of the first side-pointing viewing element (Figs.4, 6).
As to claim 30, the front-pointing viewing element and the first side-pointing viewing element are pointing approximately 100 to 145 degrees relative to one another (see pointing 
		
    PNG
    media_image1.png
    337
    368
    media_image1.png
    Greyscale

directions in the annotated figure above.  Furthermore, if the central axes of the fields of view are are specified as the pointing directions, note that McKenna teaches that the side viewing fields of view can be obliquely directed (as opposed to radially outward, col.17, lines 32-38), meaning 
As to claim 31, the tip section further comprises: a first illuminator (illumination means 90, Fig.8) associated with the front-pointing viewing element; and a second illuminator (illumination mean 90, Figs.4,6)associated with the side-pointing viewing element (col.13, lines 21-37).
As to claim 32, McKenna discloses a medical device including a shaft (shaft 10, Figs.1,4) and a tip section (distal end 15, Figs.1,4), wherein the tip section comprises: 
a first side-pointing viewing element (image capturing means 55A, Figs.1,4,6) positioned on a first side surface of the tip section (e.g. upper side surface as shown in Figs.1,4,6), the first side-pointing viewing element having a first field of view (frusto-conical shape in dashed lines associated with 55A in Figs.1,4,6); and 
a second side-pointing viewing element (image capturing means 55E, Fig.1, shown in Figs.4 and 6 but just not labeled) positioned on a second side surface of the tip section (e.g. side surface facing out of the plane of the figure), wherein the second side-pointing viewing element has a second field of view (dashed circle surrounding 55E, Figs.1,4,6) and includes a fiber optic extending from the tip section to a proximal portion of the medical device (McKenna contemplates moving the CCD elements 70 of any of the image capturing means 55 to the proximal end of the shaft 10 and transmitting the image from the lens using a fiber optic bundle to the corresponding CCD element 70, col.15, lines 49-65); 
wherein the first field of view partially overlaps with the second field of view (McKenna contemplates through axial and circumferential spacing of the imaging capturing means 55 and formation of the lens means 75, the field of view 65 for each image capture means 55 overlaps 
As to claim 33, the fiber optic (fiber optic bundle mentioned above with respect to claim 32) is configured to receive light from an area of interest and transfer the light through the fiber optic to a camera located outside the tip section (col.15, lines 49-65).
As to claim 34, the camera located outside the tip section is located in a handle of the medical device or in a console associated with the medical device (CCD elements can be moved to the proximal end of the shaft, the proximal end constituting a handle).
As to claim 35, the first side-pointing viewing element and the second side-pointing viewing element are pointing at directions essentially perpendicular to one another (as shown in Figs.1,4,6, the directions within each field of view of image capturing means 55A and 55E can be perpendicular to each other).
As to claim 36, the tip section further comprises a front-pointing viewing element (any or all of the image capturing means 55 of surface 165, Figs.8,9) positioned on a distal-facing surface (distal end wall 165, Figs.8,9; the remainder of the shaft 170 may be any of the ones shown in Figs.1,4 and 6, col.17, lines 59-64) of the tip section, wherein the front-pointing viewing element has a third field of view (field of view 65, Fig.8) and the third field of view overlaps with the first and second fields of view (McKenna contemplates through spacing of the imaging capturing means 55 and formation of the lens means 75, the field of view 65 for each image capture means 55 overlaps the fields of view 65 for its adjacent image capturing means 55, col.16, lines 18-24 and 48-54, col.9, lines 37-49; since the fields of view 65 of the side-pointing viewing elements (Figs.1,4,6) can range at least to (see Fig.4 for example) or to a point distally beyond the distal end surface (see Fig.6 for example), it follows that at least some of the 
As to claim 37, a central axis of the first field of view forms an angle larger than 90 degrees relative to a central axis of the third field of view (the central axis of the third field of view (front-pointing) can be co-directional with the longitudinal axis of the endoscope (see central image capture means 55 in Figs,8,9, or any image capture means 55 on distal end wall 20, col.17, lines 39-58, that are aligned with the longitudinal axis) and the central axis of the first field of view (side-pointing) can be obliquely directed (as opposed to radially outward, col.17, lines 32-38), meaning that the central axis of the first field of view may be angled proximally away from the distal end surface—this would provide for an angle larger than 90 degrees relative to distal direction along the longitudinal axis).
As to claim 40, McKenna discloses a medical device including a shaft (shaft 10, Figs.1,4) and a tip section (distal end 15, Figs.1,4), wherein the tip section comprises: 
a first side-pointing viewing element (image capturing means 55A, Figs.1,4,6) positioned on a first side surface of the tip section (e.g. upper side surface as shown in Figs.1,4,6), the first side-pointing viewing element having a first field of view (frusto-conical shape in dashed lines associated with 55A in Figs.1,4,6); and 
a second side-pointing viewing element (image capturing means 55E, Fig.1, shown in Figs.4 and 6 but just not labeled) positioned on a second side surface of the tip section (e.g. side surface facing out of the plane of the figure), wherein the second side-pointing viewing element has a second field of view (dashed circle surrounding 55E, Figs.1,4,6) and includes a fiber optic extending from the tip section to a proximal portion of the medical device (McKenna 
wherein the first field of view partially overlaps with the second field of view (McKenna contemplates through axial and circumferential spacing of the imaging capturing means 55 and formation of the lens means 75, the field of view 65 for each image capture means 55 overlaps the fields of view 65 for its adjacent image capturing means 55, col.9, lines 37-49, col.16, lines 18-24 and 48-54); 
wherein the first field of view and the second field of view are each configured to provide a view of the front direction of the tip section (provided with a field of view that is wide enough, such as those shown in Figs.4 and 6, the fields of view can extend beyond the distal end face (labeled as 20 in Fig.1), and thus provide a view of the front direction of the tip section); and 
wherein the tip section does not include a front-pointing viewing element (placing an image capturing means 55 on the distal end wall 20 is optional, col.17, lines 38-58, and thus the device may not include front-pointing viewing element, as shown in Figs.1,4,6).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim 22 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McKenna et al. (U.S. Pat. 5,547,455, hereinafter “McKenna”) in view of Uram (U.S. Pat. 5,121,740).
As to claim 22, McKenna discloses that the front-pointing viewing element includes a lens means (75) constituting an objective lens, but fails to disclose the particulars of such lens means, and specifically its focusing capabilities.  Thus, McKenna fails to disclose that the front-pointing viewing element has a length over which an external object remains in focus (i.e. depth of field) in a range of 3-100 millimeters.  However, Uram teaches that it is known in the endoscope art to design the objective lens for an endoscope to have a depth of field in a range of 1 mm to infinity (col.3, lines 51-58), which encompasses a range of 3-100 mm.  Since McKenna does not specify a depth of field, it would have been obvious to one of ordinary skill in the art at the time of the invention to design the lens means of McKenna to have any desired depth of field range, including ranges known to be used in the endoscope, such as that taught by Uram.  The skilled artisan would recognize such a range would allow for both close up viewing and relatively far away in-focus viewing without the need to actively focus the lens system.
As to claim 27, McKenna fails to disclose the first side-pointing viewing element has a length over which an external object remains in focus (depth of field) in a range of 2-33 millimeters and has a center positioned 7 to 11 millimeters from the distal-facing surface.  However, in view of Uram as set forth above with respect to claim 22, it would have been obvious to one of ordinary skill in the art at the time of the invention to design the lens means of the side-pointing viewing element of McKenna to have any desired depth of field range, including ranges known to be used in the endoscope, such as that taught by Uram.  The skilled 
In addition, McKenna positions the first row (55A) of the side image capturing means close to the distal end surface such that the field of view would be capable of overlapping a field of view from the distal end surface (see Figs.4 and 6 for instance, col.9, lines 37-49, col.16, lines 18-24 and 48-54) but fails to specify any particular distance, and particularly 7 to 11 millimeters.  However, one of ordinary skill in the art would obviously recognize that this range would place the side image capturing means 55A close enough to the distal end surface (20) in order to provide the desired overlapping of fields of view.  Since the actual spacing of the image capturing means depends on the selection of the field of view angle, which is left up to design choice by McKenna (col.9, lines 37-49, col.16, lines 18-24 and 48-54), one of ordinary skill would obviously recognize that a certain field of view angle within a particular range would allow the side image capturing means to be spaced somewhere between 7 to 11 millimeters while providing the desired overlapping of the fields of view.

Claims 23 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McKenna et al. (U.S. Pat. 5,547,455, hereinafter “McKenna”) in view of Moriyama et al. (US 2006/0235273, hereinafter “Moriyama”).
As to claims 23 and 24, although McKenna contemplates use of a lens with a wide view field up to 180 degrees in a different embodiment (see Fig.11, col.9, lines 53-64), for the embodiments of Figs.1,4,6 and 8, McKenna does not specify any particular field of view range (e.g. at least 150 degrees) for either of the front or side image capture means, but instead leaves this up to selection of lens field of view and axial/circumferential spacing of the image capture .

Claim 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McKenna et al. (U.S. Pat. 5,547,455, hereinafter “McKenna”) in view of Ratnakar (US 2006/0252994).
McKenna teaches that each of the image capture means of the side-viewing elements can be positioned within a recess (note Fig.22, lens means 75 can be recessed within side wall, col.21, lines 41-47) but fails to disclose a fluid injector configured to inject fluid into the recesses toward the side-viewing elements.  However, fluid injectors are notoriously well known in the endoscope art for the inherent purposes that they serve. Ratnakar is just one of numerous .

Claim 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McKenna et al. (U.S. Pat. 5,547,455, hereinafter “McKenna”).
McKenna teaches that any of the front-pointing view elements or side-pointing viewing elements can be a camera (CCD element 70, col.13, lines 1-10) or a fiber optic bundle (col.15, lines 56-65), both including associated lens means 75, but fails to explicitly teach the use of both a camera and fiber optic bundle as viewing elements in combination.  However, since McKenna teaches that either a camera or fiber optic bundle can be used as the viewing element, it would be obvious to one of ordinary skill in the art, at the time of the invention, to have provided the one side viewing element with a camera and another side element with a fiber optic bundle, particularly in an arrangement with vary closely spaced viewing elements (col.15, line 66 to col.16, lines 8) in order to allow enough space to accommodate the closely spaced viewing element.  In other words, one of ordinary skill would recognize that replacing a particular camera viewing element with a fiber optic viewing element would increase the amount of space 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

	Given that the following Patents claim either front-pointing and side-pointing viewing elements, or two side-pointing viewing elements, and the features of  a) “a fiber optic extending from the tip section to a proximal portion” and b) “the first field of view partially overlaps the second field of view”, would be obvious in view of the prior art (McKenna teaches feature (a) as set forth above in the rejections; Yasuto (JP 9-313435, cited by Applicant) teaches feature (b)), there are potential obvious type double patenting issues between at least one claim in this application and at least one claim in the following Patents:
	9,554,692		10,905,320		9,492,063		9,101,268
	9,101,609		9,872,609		8,926,502		9,402,533
	10,165,929		9,706,903		10,092,167		9,713,417
	9,901,244		9,655,502		10,470,649		9,320,419	
	9,986,892		9,642,513
Due to the large number of Patents, the Examiner will not present the obvious type double patenting rejections at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795